DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erwin (US 2016/0236657).
	Regarding claim 1, Erwin discloses a mobile fluid transfer system, comprising: 
	a fluid evacuation system comprising a first fluid storage container (18); 
	a fluid refill system comprising a second fluid storage container (20); 
	a sensing system (60, 62) coupled to the fluid evacuation system and the fluid refill system (paragraph 0038); and 
	a control circuit (88, 92; paragraph 0041) coupled to the sensing system, the fluid evacuation system and the fluid refill system, wherein the control circuit is configured to: 

	determine an amount of a second fluid in the second fluid storage container (20) based on a second signal from the sensing system (paragraph 0041, “The display 24 and the scales 60, 62 are coupled with the PLC 92.”  See also paragraph 0070).

	Regarding claim 2, Erwin discloses a power source coupled to the control circuit (paragraph 0041, “The power controller 90 may include a transformer and/or an inverter for regulating the power to the machine 10.”)	Regarding claim 3, Erwin discloses the power source is further coupled to the sensing system (paragraphs 0041 and 0070).

	Regarding claim 4, Erwin discloses the fluid evacuation system further includes a solenoid valve, wherein the solenoid valve is controlled by the control circuit based on a third signal from the sensing system (paragraph 0046; solenoid valve 100 is coupled with the used fluid manifold 104 and electronically changes the flow of fluid through the used fluid manifold 104 to either direct the fluid out of the used fluid manifold 104 towards the used fluid pump 46 and ultimately, after passing through a strainer 120, into the used ATF tank 18 in the exchange mode or to the vehicle 16 by 

	Regarding claim 5, Erwin discloses that the fluid evacuation system further includes a pump (46).

	Regarding claim 7, Erwin discloses that the fluid refill system further includes a pump (48), wherein the pump is controlled by the control circuit based on a third signal from the sensing system (paragraph 0051)	Regarding claim 8, Erwin discloses a rollover protection system, wherein the rollover protection system is configured to prevent fluid present in the first fluid storage container from exiting the first fluid storage container when the mobile fluid transfer system is in a non-upright position (see figure 6, the cap of the container 18, the pump 46, and the manifold 104 contain the fluid).
	Regarding claim 10, Erwin discloses that the sensing system comprises: a first sensing device (62) configured to measure a level of a fluid within the first fluid storage container (18); and a second sensing device (60) configured to measure a level of a fluid within the second fluid storage container (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Rome (US 6,595,248)
	Regarding claim 6, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose the fluid refill system further includes a solenoid valve, wherein the solenoid valve is controlled by the control circuit based on a third signal from the sensing system.
	Rome discloses a fluid exchanging system in which the refill reservoir (488) has a solenoid valve (480) controlled by a control circuit (494) based on a third signal from the sensing system (column 8, lines 43-61 and column 10, lines 1-9).
It would have been obvious to one skilled in the art to modify the device of Erwin to have a solenoid valve connected to the supply reservoir, based on the teaching of Rome, for the purpose of allowing the system to use and select between more than one supply reservoir as shown in the configuration of Rome.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Starinsky (US 2019/0186979)
	Regarding claim 9, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose that the sensing system is wirelessly coupled to at least one of the following: the fluid evacuation system; the fluid refill system; and the control circuit.
	Erwin does suggest that different types of sensors can be used to monitor the containers (18, 20)(paragraph 0041).
	Starinsky teaches that it is known to use a wireless fluid level sensor to monitor the fluid level of a portable container (figure 1 and paragraph 0025).
	It would have been obvious to one skilled in the art to modify the device of Erwin to use wireless level sensors for either or both of the containers (18, 20) as a substitute for the weight sensors, based on the teaching of Starinsky, for the purpose of eliminating wires and simplifying the device, and/or as a routine substitution of a known equivalent type of level sensor for performing the same function.

Regarding claim 11, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose that at least one of the first and second sensing 
Starinsky teaches that it is known to use a laser device to determine the level of fluid in a container (paragraph 0022).
	It would have been obvious to one skilled in the art to modify the device of Erwin to use laser level sensors for either or both of the containers (18, 20) as a substitute for the weight sensors, based on the teaching of Starinsky, for the purpose of more accurately determining the fluid level, and/or as a routine substitution of a known equivalent type of level sensor for performing the same function.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Greene (US 2003/0132250)
	Regarding claim 12, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose that the sensing system further comprises at least one of the following: a third sensing device configured to output a signal when a level of the fluid in the first fluid storage container reaches a predetermined threshold; and a fourth sensing device configured to output a signal when a level of the fluid in the second fluid storage container reaches a predetermined threshold.
	Greene teaches that it is known in dispenser systems to use first and second level sensors (92, 370) in a container (18) to detect both an upper and lower fluid level 
	It would have been obvious to one skilled in the art to modify the device of Erwin such that each of the containers (18, 20) has the two sensor configuration of Greene for the purpose of being able to detect an upper and lower fluid level using a known, simple, and reliable configuration, and/or as a routine substitution of a known equivalent level sensor for performing the same function.  This obviousness rationale accounts for the subject matter of claim 12 in that the second sensor in each container corresponds to the third and fourth sensor described in claim 12. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Deane (US 2011/0127273)
	Regarding claim 13, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose that the sensing system comprises a third sensing device configured to measure an orientation of the mobile fluid transfer system.
	Deane teaches that it is known to provide a bulk storage container with an inclinometer for detecting the orientation of the container (paragraph 0103).
It would have been obvious to one skilled in the art to provide the device of Erwin with a sensor for detecting the orientation of the container, based on the teaching of Deane, for the purpose of leveling the container to ensure proper transfer of fluids.  Additionally, doing so would merely amount to a simple combination of known elements e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Peters (US 5,769,269) and Kolls (US 6,601,039)
	Regarding claim 13, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose that the sensing system comprises a third sensing device configured to measure an orientation of the mobile fluid transfer system.
Examiner hereby takes official notice that it is old and well known to provide a sensor for measuring the orientation of an appliance for the purpose of warning against tipping the appliance.
For example, Peters discloses that it is known to provide a sensor for measuring the orientation of an appliance for the purpose of warning against tipping the appliance (column 16, lines 33-51).  Kolls also discloses that it is known to provide a sensor for measuring the orientation of an appliance for the purpose of warning against tipping the appliance (column 11, lines 5-17).
It would have been obvious to one skilled in the art to provide the device of Erwin with a tipping sensor which measures the orientation of the system, based on the knowledge in the art and/or Peters and Kolls, for the purpose of providing an alarm to warn against tipping the system over.  Additionally, doing so would merely e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Ali (US 2019/0001954).
Regarding claim 15, Erwin accounts for much of the claimed subject matter as set forth above, but does not disclose that the sensing system further comprises at least one of the following: a third sensing device configured to measure a temperature of the fluid in the first fluid storage container; and a fourth sensing device configured to measure a temperature of the fluid in the second fluid storage container.
Ali teaches that it is known in the art in a fluid exchanging system (figure 2) for a vehicle to provide a temperature sensor inside the container (3)(paragraph 0116).  Ali teaches that an advantage of this configuration is to be able to measure the quality and degradation of the fluid (paragraph 0003; figure 8).
It would have been obvious to one skilled in the art to provide a temperature sensor in each of the containers of Erwin, based on the teaching of Ali, as part of a system for measuring the quality and/or degradation of the fluid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 16, Erwin accounts for much of the claimed subject matter as set forth above, but does not disclose that the sensing system further comprises one or more additional sensing devices configured to measure a parameter associated with fluid transported by the fluid evacuation system.	Ali teaches that it is known in the art in a fluid exchanging system (figure 2) for changing a fluid in a vehicle to provide a temperature sensor inside the container (3)(paragraph 0116).  Ali teaches that an advantage of this configuration is to be able to measure the quality and degradation of the fluid (paragraph 0003; figure 8).
It would have been obvious to one skilled in the art to provide a temperature sensor in the container 18 of Erwin, based on the teaching of Ali, as part of a system for measuring the quality and/or degradation of the fluid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Lake (US 2019/0003369) and/or Horn (US 2020/0088075)
	Regarding claim 17, Erwin discloses much of the claimed subject matter as discussed above, but does not disclose a fluid heating system coupled to the control circuit, wherein the fluid heating system comprises: a first heating device positioned in the first fluid storage container; and a second heating device positioned in the second fluid storage container.	Lake teaches that it is known in a fluid exchange system (figure 4) for changing a fluid in a vehicle (2) to provide a heating device in a fluid container (3) for the purpose of heating the fluid (paragraph 0015)
	Horn teaches that it is known in a fluid exchange system for a vehicle to provide a heater to both the new and used fluid containers for the purpose of controlling the viscosity (paragraph 0050).
It would have been obvious to one skilled in the art to modify the device of Erwin to provide a heater to both containers, based on the teaching of Lake and/or Horn, for the purpose of controlling the viscosity and/or for suppressing temperature fluctuations in the vehicle.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) in view of Horriat (US 2018/0209333).
	Regarding claims 18 and 19, Erwin accounts much of the claimed subject matter as discussed above, but does not disclose a purge system comprising a source of a pressurized purging agent, wherein the purge system is coupled to the control circuit.
	Horriat teaches that it is known in the art to provide a fluid exchange system with a purge system (30, 32, 40a, 45, 65) comprising a source of a pressurized purging agent, wherein the purge system is coupled to the control circuit (paragraphs 0017, 0030).
It would have been obvious to one skilled in the art to provide the device of Erwin with a purge system based on the teaching of Horriat for the purpose of cleaning the vehicle’s system before introducing the new fluid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 2016/0236657) and Casale (US 2016/0023640) 
	Regarding claim 20, Erwin discloses much of the claimed subject matter as discussed above, and further discloses that the control circuit comprises a processing circuit a memory circuit coupled to the processing circuit (paragraph 0041), but does not disclose a wireless communication module coupled to the processing circuit.
	Casale teaches that it is known to provide a fluid exchanging device with a wireless communication module for the purpose of facilitating communication with a smart phone (paragraph 0010).
It would have been obvious to one skilled in the art to provide the device of Erwin with a wireless communication module based on the teaching of Casale for the purpose of facilitating communication with a smart phone.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
	The attached PTO-892 form includes references which are not cited above but are considered relevant to the pending application, including:
	Cantadori (US 2019/0359474) discloses a device having an evacuation system (6), a refill system (4), and sensors (12, 13) for determining the amount of fluid in the containers;
	Edwards (US 5,787,372) discloses a device having an evacuation system (27, 28), a refill system (33, 34, 39, 40), and sensors (53, 54, 55, 56) for determining the amount of fluid in the containers; 
	Yun (US 2002/0148686) discloses a device having an evacuation system (34), a refill system (44), a temperature sensor (29), and solenoid valves (22, 26, 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799